DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email by Mr. Hesong Cao on 9/9/2021.  Examiner thanks Mr. Margo for his prompt correspondence in working toward allowable subject matter.
The claims are amended as follows:
1. (currently amended) A trench capacitor, comprising: a first insulating layer; a first semiconductor layer disposed on the first insulating layer and provided with a first trench, the first trench penetrating through the first semiconductor layer and exhibiting a closed ring shape on any horizontal cross section across the surface of the first semiconductor layer, wherein the first semiconductor layer comprises a first portion and a second portion, the second portion is a portion of the first semiconductor layer surrounded by the first trench, and the first portion is a portion of the first semiconductor layer other than the second portion; a second insulating layer disposed in the first trench and on the first semiconductor layer, and connected to the first insulating layer through the first trench; a first electrode layer, as an electrode of the trench capacitor, disposed on the second insulating layer, electrically connected to the first portion through a first hole penetrating through the second insulating layer, and electrically isolated from the second portion; and a second electrode layer, as another electrode of the trench capacitor, disposed on the second insulating layer, electrically isolated from the first portion, and electrically connected to the second portion through a second hole penetrating 

Allowable Subject Matter
Claims 1 and 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: currently independent claims 1 and 14 are allowable because the closest prior art does not appear to disclose, alone or in combination, the limitations of “a passivation insulating layer disposed between the first semiconductor layer and the second insulating layer, the first hole penetrates through the passivation insulating layer and the second insulating layer to connect with the first portion, the second hole penetrates through the passivation insulating layer and the second insulating layer to connect with the second portion, and the first trench penetrates through the passivation insulating layer and the first semiconductor layer to connect with the first insulating layer; wherein an area of the first trench on any horizontal cross section across the surface of the  first semiconductor layer is less than an area of the first trench on any horizontal cross section across the surface of the passivation insulating layer” in combination with the other required elements of the claims 1 or 14.
 Specifically, the limitations are material to the inventive concept of the application in hand to form a three dimensional silicon capacitor with high capacitance density and high breakdown voltage.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOMING LIU/Examiner, Art Unit 2812